Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momchilov(US 2012/0092277).
Regarding claim 1, Momchilov discloses a non-transitory computer-readable medium storing machine-readable instructions(Paragraph 158) that are, wherein executed by a processor, to cause the processor to: establish a first data channel between the processor(Paragraph 98, mobile device 102)  and a virtual computer(Paragraph 98, remote application server 501)  based on a connection between the processor and the virtual computer, the connection comprising a second data channel between the processor and the virtual computer, the second data channel to transfer input/output (I/O) data between the processor and the virtual computer(Paragraph 98, Virtual channels can be established, each virtual channel may remote different functions and content); receive an input signal from an I/O device coupled to the processor(Paragraph 150, Input received may include touch, input…keyboard input and the like); and provide an input message to the virtual computer via the first data channel, the input message based on the input signal(Paragraph 103, Detect and process touch input, generate a notification message to corresponding application to which the input is directed).

Regarding claim 3, Momchilov discloses the non-transitory computer-readable medium of claim 1, wherein the machine-readable instructions are, when executed by the processor, to cause the processor to prevent the transfer of I/O data corresponding to the input signal via the second data channel(Paragraph 98, Control channel and Virtual channels can be established, each virtual channel may remote different functions and content).
Regarding claim 4, Momchilov discloses the non-transitory computer-readable medium of claim 1, wherein the I/O data transferred via the second data channel comprises I/O data from the I/O device channel(Paragraph 98, Control channel and Virtual channels can be established, each virtual channel may remote different functions and content).
Regarding claim 5, Momchilov discloses the non-transitory computer-readable medium of claim 4, wherein the I/O device comprises a keyboard(Paragraph 150, Input received may include keyboard input).
Regarding claim 6, Momchilov discloses a method comprising: establishing a first data channel between a processor and a virtual computer based on a connection between the processor and the virtual computer, the connection comprising a second data channel between the processor and the virtual computer, the second data channel to transfer input/output (I/O) data between the processor and the virtual computer(Paragraph 98, Virtual channels can be established, each virtual channel may remote different functions and content); receiving an input signal from an I/O device coupled to the processor; and providing an input message to the virtual computer via the first data channel, the input message based on the input signal, wherein the I/O data corresponding to the input signal is not transferred via the second data channel(Paragraphs 98, 103, Detect and process touch input, generate a notification message to corresponding application to which the input is directed, each virtual channel may remote different functions and content).

Regarding claim 8, Momchilov discloses the method of claim 6, wherein the connection is via a network interface(Paragraph 98, Virtual channels can be established over network).
Regarding claim 9, Momchilov discloses the method of claim 6, further comprising detecting the connection between the processor and the virtual computer(Paragraph 12, establish a connection).
Regarding claim 10, Momchilov discloses the method of claim 6, wherein the connection comprises the first data channel(Paragraph 13, first connection may include first input channel).
Regarding claim 11, Momchilov discloses a non-transitory computer-readable medium storing machine-readable instructions that are, when executed by a virtual computer, to cause the virtual computer to: establish a first data channel between the virtual computer and a processor based on a connection between the virtual computer and the processor, the connection comprising a second data channel between the virtual computer and the processor, the second data channel to transfer input/output (I/O) data between the processor and the virtual computer; receive an input message from the processor via the first data channel, the input message based on an input signal from an I/O device coupled to the processor; and process the input message(Paragraph 103, Detect and process touch input, generate a notification message to corresponding application to which the input is directed).
Regarding claim 12, Momchilov discloses the non-transitory computer-readable medium of claim 11, wherein I/O data corresponding to the input signal is not transferred via the second data channel(Paragraph 98, Control channel and Virtual channels can be established, each virtual channel may remote different functions and content).
Regarding claim 13, Momchilov discloses the non-transitory computer-readable medium of claim 11, wherein the machine-readable instructions are, when executed by the virtual computer, to cause the virtual computer to open an application based on the input message(Paragraph 51, Client device 102 may display program output 
Regarding claim 14, Momchilov discloses the non-transitory computer-readable medium of claim 11, wherein the machine-readable instructions are, when executed by the virtual computer, to cause the virtual computer to interface with an application programming interface (API) on the virtual computer(Paragraph 6, using API).
Regarding claim 15, Momchilov discloses the non-transitory computer-readable medium of claim 11, wherein the machine-readable instructions are, when executed by the virtual computer, to cause the virtual computer to provide a message to the processor based on the input message(Paragraph 109, receive instructions in response to notification message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh, Jaudon Onodera, Halim and Xia further disclose provision virtualized computing resources to implement a virtual desktop and communicating via channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187